DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on November 27, 2021 have been entered. 
Claims 1, 6-7, 11, 14, and 18 have been amended. 
The previously raised claim objection has been withdrawn for claim 14 in light of the amendments submitted by Applicant on November 27, 2021.   

Response to Arguments
Applicant’s arguments filed on November 27, 2021 have been fully considered but are not persuasive.  

Applicant’s argument:
It is the position of the Applicant that the CPU utilized for remote management in Dharmadhikari cannot be appropriately combined with the NPU-based functionality in Koganti and Nagarajan to support a rejection of the previously presented claims. 
Even if Koganti and Nagarajan are characterized as teaching the exchange of switching fabric domain identifiers to determine a plurality of switch devices that share a switching fabric domain, and designate a master switch device and one or more slave switch devices from the plurality of switch devices that share the switching fabric domain (a characterization that the Applicant would dispute), those operations are only taught in Kognati and Nagarajan as being performed by an NPU, and the discussion of CPU usage in Dharmadhikari is limited to using the CPU for remote management. As such, it is only in the present disclosure where it is suggested that the CPU in a switch device be utilized to configure the switching fabric, and thus only the present disclosure that provided the benefits discussed above. In order words, the rejection based on the currently cited references requires hindsight using the teachings of the present disclosure 

Examiners’ response to the argument: 
The examiners respectfully disagree. Koganti discloses that the switch performing the operation includes Central Processing Unit (CPU) (Parag. [0101]); and the art of Dharmadhikari has been only used to modify the switch taught by Koganti to include a Central Processing Unit (CPU) and a Network Processing Unit (NPU), wherein the NPU is configured to perform data path determination and data path forwarding for that switch device and is provided by first hardware that is independent from second hardware that provides the CPU (Parag. [0018], Parag. [0020-0021], Fig. 1-2; (The art teaches that the device (i.e., switch) includes a plurality of access ports 202-1-202-N (collectively referred to as ports 202). Access ports 202-4-202-N are coupled to a network processing unit (NPU) 204, access ports 202-3 and 202-2 are coupled to a central processing unit (CPU) 206). The art also teaches that the central processing unit (CPU) 206 may correspond to a host CPU of device 200 and may include a first peripheral component interconnect express (PCIe) port 210 coupled to network processor unit 204 and a second PCIe port 212 coupled to MAC controller 208 for transmitting and receiving signals according to the PCIe standard. CPU 206 may also include a USB port 214 coupled to access port 202-3 for transmitting and receiving signals according to the USB standard. i.e., The CPU and the NPU are within the switch, and the hardware of the CPU (i.e., 206) is independent from the hardware of the NPU (i.e., 204), which is also seen in Fig. 2. It’s also known by definition that a network processor (NPU) play a key role in packet inspection, encryption, monitoring, traffic management and queue management in a large network). Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify a switch taught by Koganti in view of Nagarajan to include both a CPU and an NPU taught by Dharmadhikari. This would be convenient for providing remote management of an information handling device, in particular, a switching device, since it is difficult for a user or administrator to have physical access to the information handling devices in the system and manage the devices (Parag. [0005]). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., paras. [0034] and [0036] of the present disclosure discuss how "...the forwarding plane provided by the switching fabric 600 does not require special vendor proprietary features from the Network Processing Unit (NPU) that is utilized to provide switching functionality in the switch devices 300. As such, the switching fabric engine 304 may be independent of the NPU (i.e., hardware independent), and may only depend on the operating system that is utilized by the switch device 300 and provided by a Central Processing Unit (CPU) in the switch device 300...", and "...[a]s such, switching fabrics may be configured and managed without the need for an external device with its own Central Processing Unit (CPU), and may instead be configured and managed using the CPU in the switch devices that are already being used to provide the switching fabric. Thus, the configuration of switching fabrics is provided in a manner that reduces the complexity, ongoing operational overhead, and relatively long times required for new system deployment, as well as eliminates the need for to provide a device external to the switching fabric that performs the management and control functionality for the switching fabric, thus reducing the cost of managing and controlling the switching fabric.") are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In addition, the examiners disclose that Nagarajan discloses the amended claim as the following:
wherein the CPU in the master switch device is configured to: 
configure, using the slave switch device status of each of the one or more slave switch devices, a switch device cluster (Parag. [0100-0103], Parag. [0109], Fig. 5, and Fig. 7; (The art teaches that the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. The primary DA dynamically builds this database as wireless switches (i.e., slave switches) register and de-register with the primary DA. The art teaches that the DA 532 (i.e., master) updates a peer database of wireless switches in the mobility domain 550 (i.e., cluster) using the information provided in the registration messages it has received from the wireless switches 512-542 (i.e., slave devices) whenever a new wireless switch registers with the DA 532 (i.e., master). Further, the art teaches that the switch typically includes at least one processing unit));  
synchronize states with each of the one or more slave switch devices to maintain the switch device cluster (Parag. [0104]; (The art teaches that the DA 532 (i.e., master) sends a peer discovery message including registration information for each of the new wireless switches to each of the wireless switches in its mobility domain peer database (e.g., wireless switches 512-542 and any other wireless switches (i.e., slave devices) in the mobility domain 550 (i.e., cluster) that have registered with the DA 532))); and    
manage the switch device cluster by performing at least one control operation on the one or more slave switch devices (Parag. [0100], Parag. [0109], and Fig. 7; (The art teaches that primary switch allows each of the wireless switches (i.e., slave switches) in the mobility domain to discover one another; and the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. Further, the art teaches that the switch typically includes at least one processing unit)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Nagarajan. This would be convenient for easily managing a network as the number of access points increases (Parag. [0002]).

Same applies to claim 7 and claim 14. 













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koganti et al. (Pub. No. US 2017/0078150), hereinafter Koganti, in view of Nagarajan et al. (Pub. No. US 2011/0004913), hereinafter Nagarajan, and in view of Dharmadhikari et al. (Pub. No. US 2014/0098821), hereinafter Dharmadhikari.                                                                                                                                                                                         

Claim 1. 	Koganti discloses a switching fabric configuration and management system, comprising:  
a plurality of switch devices that are coupled to each other and that each include a Central Processing Unit (CPU) (Parag. [0040-0041], Parag. [0050], Parag. [0101], and Fig. 1A; (The art teaches a fabric switch 100 that includes member switches 101, 102, 103, 104, and 105. The term "fabric switch" refers to a number of interconnected physical switches which form a , and wherein the CPU in each of the plurality of switch devices (Parag. [0101]) is configured to:  
retrieve, from a switching fabric database in that switch device, a switching fabric domain identifier that identifies a switching fabric domain of a switching fabric (Parag. [0056], Parag. [0066], and Fig. 1B-C; (The art teaches that the fabric switch 100 is assigned a fabric identifier (i.e., switching fabric domain identifier), which uniquely identifies fabric switch 100. The fabric identifier is assigned to a respective switch of fabric switch 100. Upon discovering each other, switches 101 and 103 determine that they have the same fabric identifier of fabric switch 100 and belong to the same fabric switch.  This allows a member switch of fabric switch 100 to automatically detect other member switches and form fabric switch 100. The art teaches that a member switch of fabric switch 100 typically maintains two configuration tables that describe its instance: a fabric switch configuration database 180, and a default switch configuration table 184. Configuration database 180 describes the fabric switch configuration when a switch is part of fabric switch 100. Default switch configuration table 184 describes the switch's default configuration. Configuration database 180 includes a global configuration table (GT) 182, which includes a fabric switch identifier (i.e., switching fabric domain identifier), such as fabric identifier 142 for fabric switch 100 (denoted as FABRIC_ID), and a VLAN list in fabric switch 100)); 
exchange that switching fabric domain identifier with the others of the plurality of switch devices via a Virtual Local Area Network (VLAN) and, in response, identify the others of the plurality of switch devices that share the same switching fabric domain identifier from the switching fabric domain identifiers that were exchanged (Parag. [0056], Parag. [0065-0066], and Fig. 1B-C; (The art teaches that the fabric switch 100 is assigned a fabric identifier (i.e., switching fabric domain identifier), which uniquely identifies fabric switch 100. The fabric identifier is assigned to a respective switch of fabric switch 100. Upon discovering each other, switches 101 and 103 determine that they have the same fabric identifier of fabric switch 100 and belong to the same fabric switch. This allows a member switch of fabric switch 100 to automatically detect other member switches and form fabric switch 100. The art teaches that a member switch of fabric switch 100 typically maintains two configuration tables that describe its instance: a fabric switch configuration database 180, and a default switch ;   
determine, based in the identifying the others of the plurality of switch devices that share the same switching fabric domain identifier, at least one switch device that shares the switching fabric domain (Parag. [0056], Parag. [0065-0066], and Fig. 1B-C; (The art teaches that the fabric switch 100 is assigned a fabric identifier (i.e., switching fabric domain identifier), which uniquely identifies fabric switch 100. The fabric identifier is assigned to a respective switch of fabric switch 100. Upon discovering each other, switches 101 and 103 determine that they have the same fabric identifier of fabric switch 100 and belong to the same fabric switch. This allows a member switch of fabric switch 100 to automatically detect other member switches and form fabric switch 100)); and 
the domain is a switching fabric domain  (Parag. [0040-0041], Parag. [0050], and Fig. 1A; (The art teaches a fabric switch 100 that includes member switches 101, 102, 103, 104, and 105. The term "fabric switch" refers to a number of interconnected physical switches which form a single, scalable network of switches. The fabric switch is identified by a fabric identifier (e.g., a cluster identifier), which is assigned to the fabric switch)).   
Koganti doesn’t explicitly disclose communicate, subsequent to the determining the others of the plurality of switch devices that share the domain, with the others of the plurality of switch devices that share the domain to designate a master switch device and one or more slave switch devices from the plurality of switch devices that share the domain; wherein the CPU in each of the one or more slave switch devices is configured to: Page 2 of 16U.S. Appl. No.: 16/263,791Customer No. 182140report their slave switch device status to the master switch device; wherein the CPU in the master switch device is configured to: configure, using the slave switch device status of each of the one or more slave switch devices, a switch device cluster; synchronize states with each of the one or more slave switch devices to maintain the switch device cluster; and manage the switch device cluster by performing at least one control operation on the one or more slave switch devices; and the switch include Central Processing Unit (CPU) and a Network Processing Unit (NPU), wherein the NPU is configured to perform data path determination and data path forwarding for that switch device and is provided by first hardware that is independent from second hardware that provides the CPU.
However, Nagarajan discloses: 
communicate, subsequent to the determining the others of the plurality of switch devices that share the domain, with the others of the plurality of switch devices that share the domain to designate a master switch device and one or more slave switch devices from the plurality of switch devices that share the domain (Parag. [0077] and Parag. [0100]; (The art teaches when a plurality of switches are being part of a mobility domain (i.e., share the same domain), one switch is designated as a primary DA (discovery agent) that is used to allow each of the wireless switches in the mobility domain to discover one another (i.e., the other switches are slaves))),  
wherein the CPU in each of the one or more slave switch devices is configured to: Page 2 of 16U.S. Appl. No.: 16/263,791Customer No. 182140 report their slave switch device status to the master switch device (Parag. [0100-0102], Parag. [0109], Fig. 6, and Fig. 7; (The art teaches that the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. The primary DA dynamically builds this database as wireless switches (i.e., slave switches) register and de-register with the primary DA. The art teaches that after the wireless switch (i.e., slave) powers up, the wireless switch 512 establishes a connection with the primary DA 532 (i.e., master) and transmits a registration message to the primary DA 532 to register its IP address/port number with the primary DA 532. The registration message also comprises a mobility-domain identifier of the wireless switch 512 which can be used by the primary DA 532 to determine whether wireless switch 512 is a member of the configured mobility-domain 550. Each of the other wireless switches 522-542 will also implement this step. Further, the art teaches that the switch typically includes at least one processing unit)); and        
wherein the CPU in the master switch device is configured to: 
configure, using the slave switch device status of each of the one or more slave switch devices, a switch device cluster (Parag. [0100-0103], Parag. [0109], Fig. 5, and Fig. 7; (The art teaches that the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. The primary DA dynamically builds this database as wireless switches (i.e., slave switches) register and de-register with the primary DA. ;  
synchronize states with each of the one or more slave switch devices to maintain the switch device cluster (Parag. [0104]; (The art teaches that the DA 532 (i.e., master) sends a peer discovery message including registration information for each of the new wireless switches to each of the wireless switches in its mobility domain peer database (e.g., wireless switches 512-542 and any other wireless switches (i.e., slave devices) in the mobility domain 550 (i.e., cluster) that have registered with the DA 532))); and    
manage the switch device cluster by performing at least one control operation on the one or more slave switch devices (Parag. [0100], Parag. [0109], and Fig. 7; (The art teaches that primary switch allows each of the wireless switches (i.e., slave switches) in the mobility domain to discover one another; and the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. Further, the art teaches that the switch typically includes at least one processing unit)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Nagarajan. This would be convenient for easily managing a network as the number of access points increases (Parag. [0002]).
		Dharmadhikari discloses that the switch includes Central Processing Unit (CPU) and a Network Processing Unit (NPU), wherein the NPU is configured to perform data path determination and data path forwarding for that switch device and is provided by first hardware that is independent from second hardware that provides the CPU (Parag. [0018], Parag. [0020-0021], Fig. 1-2; (The art teaches that the device (i.e., switch) includes a plurality of access ports 202-1-202-N (collectively referred to as ports 202).  Access ports 202-4-202-N are coupled to a network processing unit (NPU) 204, access ports 202-3 and 202-2 are coupled to a central processing unit (CPU) 206). The art also teaches that the central processing unit (CPU) 206 may correspond to a host CPU of device 200 and may include a first peripheral component interconnect express (PCIe) port 210 coupled to network processor unit 204 and a second PCIe traffic management and queue management in a large network).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify a switch taught by Koganti in view of Nagarajan to include both a CPU and an NPU taught by Dharmadhikari. This would be convenient for providing remote management of an information handling device, in particular, a switching device, since it is difficult for a user or administrator to have physical access to the information handling devices in the system and manage the devices (Parag. [0005]).  
                                                                                                                                                                                                                                                                                                 
Claim 4. 	Koganti in view of Nagarajan and Dharmadhikari discloses the system of claim 1,  
Koganti doesn’t explicitly disclose wherein the CPU in master switch device is configured to: Page 3 of 15U.S. App. No.: 16/263,791Customer No. 182140transmit master switch device configuration information for the master switch device to each of the one or more slave switch devices.   
However, Nagarajan discloses wherein the CPU in master switch device is configured to: Page 3 of 15U.S. App. No.: 16/263,791Customer No. 182140transmit master switch device configuration information for the master switch device to each of the one or more slave switch devices (Parag. [0100]; (The art teaches that primary switch allows each of the wireless switches (i.e., slave switches) in the mobility domain to discover one another; and every switch is configured with the IP address (i.e., configuration information) of the primary DA (i.e., master switch))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Nagarajan. This would be convenient for easily managing a network as the number of access points increases (Parag. [0002]). 

Claim 7. 	Koganti discloses an Information Handling System (IHS) (i.e., any instrumentality or aggregate of instrumentalities primarily designed to handle or utilize any form of information), comprising:   
a central processing system and a memory system that is coupled to the central processing system and that includes instructions (Parag. [0101] and Parag. [0103]) that, when executed by the central processing system, cause the central processing system to provide a switching fabric engine that is hardware independent from the network processing system and that is configured to: 
retrieve, from a switching fabric database, a switching fabric domain identifier that identifies a switching fabric domain of a switching fabric (Parag. [0056], Parag. [0066], and Fig. 1B-C; (The art teaches that the fabric switch 100 is assigned a fabric identifier (i.e., switching fabric domain identifier), which uniquely identifies fabric switch 100. The fabric identifier is assigned to a respective switch of fabric switch 100. Upon discovering each other, switches 101 and 103 determine that they have the same fabric identifier of fabric switch 100 and belong to the same fabric switch.  This allows a member switch of fabric switch 100 to automatically detect other member switches and form fabric switch 100. The art teaches that a member switch of fabric switch 100 typically maintains two configuration tables that describe its instance: a fabric switch configuration database 180, and a default switch configuration table 184. Configuration database 180 describes the fabric switch configuration when a switch is part of fabric switch 100. Default switch configuration table 184 describes the switch's default configuration. Configuration database 180 includes a global configuration table (GT) 182, which includes a fabric switch identifier (i.e., switching fabric domain identifier), such as fabric identifier 142 for fabric switch 100 (denoted as FABRIC_ID), and a VLAN list in fabric switch 100)); 
exchange the switching fabric domain identifier with at least one switch device via a Virtual Local Area Network (VLAN) and, in response, identify at least one switch device that shares the same switching fabric domain identifier (Parag. [0056], Parag. [0065-0066], and Fig. 1B-C; (The art teaches that the fabric switch 100 is assigned a fabric identifier (i.e., switching fabric domain identifier), which uniquely identifies fabric switch 100. The fabric identifier is assigned to a respective switch of fabric switch 100. Upon discovering each other, switches 101 and 103 determine that they have the same fabric identifier of fabric switch 100 and ; Page 4 of 16U.S. Appl. No.: 16/263,791Customer No. 182140  
determine, based in the identifying the at least one switch device that shares the same switching fabric domain identifier, the at least one switch device that shares the switching fabric domain (Parag. [0056], Parag. [0065-0066], and Fig. 1B-C; (The art teaches that the fabric switch 100 is assigned a fabric identifier (i.e., switching fabric domain identifier), which uniquely identifies fabric switch 100. The fabric identifier is assigned to a respective switch of fabric switch 100. Upon discovering each other, switches 101 and 103 determine that they have the same fabric identifier of fabric switch 100 and belong to the same fabric switch. This allows a member switch of fabric switch 100 to automatically detect other member switches and form fabric switch 100)); and 
the domain is a switching fabric domain  (Parag. [0040-0041], Parag. [0050], and Fig. 1A; (The art teaches a fabric switch 100 that includes member switches 101, 102, 103, 104, and 105. The term "fabric switch" refers to a number of interconnected physical switches which form a single, scalable network of switches. The fabric switch is identified by a fabric identifier (e.g., a cluster identifier), which is assigned to the fabric switch)). 
Koganti doesn’t explicitly disclose communicate, subsequent to the determining the at least one switch device that shares the switching fabric domain, with the at least one switch device that shares the switching fabric domain to designate the IHS as a master switch device and the at least one switch device that shares the switching fabric domain as at least one slave switch device; receive, from each of the at least one slave switch device, a report of their slave switch device status; configure, using the slave switch device status of each of the at least one slave switch device, a switch device cluster; synchronize states with each of the at least one slave switch device to maintain the switch device cluster; and manage the switch device cluster by performing at least one control operation on the at least one slave switch device; and IHS comprising a network processing system that is configured to perform data path determination and data path forwarding for the IHS; a central processing system that is provided by first hardware that is independent from second hardware that provides the NPU.
However, Nagarajan discloses: 
communicate, subsequent to the determining the at least one switch device that shares the domain, with the at least one switch device that shares the domain to designate the IHS as a master switch device and the at least one switch device that shares the domain as at least one slave switch device (Parag. [0077] and Parag. [0100]; (The art teaches when a plurality of switches are being part of a mobility domain (i.e., share the same domain), one switch is designated as a primary DA (discovery agent) that is used to allow each of the wireless switches in the mobility domain to discover one another (i.e., the other switches are slaves))); 
receive, from each of the at least one slave switch device, a report of their slave switch device status (Parag. [0100-0102], Parag. [0109], Fig. 6, and Fig. 7; (The art teaches that the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. The primary DA dynamically builds this database as wireless switches (i.e., slave switches) register and de-register with the primary DA. The art teaches that after the wireless switch (i.e., slave) powers up, the wireless switch 512 establishes a connection with the primary DA 532 (i.e., master) and transmits a registration message to the primary DA 532 to register its IP address/port number with the primary DA 532. The registration message also comprises a mobility-domain identifier of the wireless switch 512 which can be used by the primary DA 532 to determine whether wireless switch 512 is a member of the configured mobility-domain 550. Each of the other wireless switches 522-542 will also implement this step. Further, the art teaches that the switch typically includes at least one processing unit));  
configure, using the slave switch device status of each of the at least one slave switch device, a switch device cluster (Parag. [0100-0103], Parag. [0109], Fig. 5, and Fig. 7; (The art teaches that the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. The primary DA dynamically builds this database ;  
synchronize states with each of the at least one slave switch device to maintain the switch device cluster (Parag. [0104]; (The art teaches that the DA 532 (i.e., master) sends a peer discovery message including registration information for each of the new wireless switches to each of the wireless switches in its mobility domain peer database (e.g., wireless switches 512-542 and any other wireless switches (i.e., slave devices) in the mobility domain 550 (i.e., cluster) that have registered with the DA 532))); and  
manage the switch device cluster by performing at least one control operation on the at least one slave switch device (Parag. [0100], Parag. [0109], and Fig. 7; (The art teaches that primary switch allows each of the wireless switches (i.e., slave switches) in the mobility domain to discover one another; and the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. Further, the art teaches that the switch typically includes at least one processing unit)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Nagarajan. This would be convenient for easily managing a network as the number of access points increases (Parag. [0002]). 
		Dharmadhikari discloses that the IHS comprising a network processing system that is configured to perform data path determination and data path forwarding for the IHS; a central processing system that is provided by first hardware that is independent from second hardware that provides the NPU (Parag. [0018], Parag. [0020-0021], Fig. 1-2; (The art teaches that the device (i.e., switch) includes a plurality of access ports 202-1-202-N (collectively referred to as ports 202).  Access ports 202-4-202-N are coupled to a network processing unit (NPU) 204, access ports 202-3 and 202-2 are coupled to a central processing unit (CPU) 206). The art also teaches that the central processing unit (CPU) 206 may correspond to a host CPU of device 200 and may include a first peripheral component interconnect express (PCIe) port 210 traffic management and queue management in a large network)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify a switch taught by Koganti in view of Nagarajan to include both a CPU and an NPU taught by Dharmadhikari. This would be convenient for providing remote management of an information handling device, in particular, a switching device, since it is difficult for a user or administrator to have physical access to the information handling devices in the system and manage the devices (Parag. [0005]). 

Claim 12. 	Koganti in view of Nagarajan and Dharmadhikari discloses the IHS of claim 7,  
Koganti doesn’t explicitly disclose wherein the switching fabric engine is configured to: Customer No. 160825 detect an event occurring in the at least one slave switch device; and perform, in response to detecting the event, the at least one control operation on the at least one slave switch device.   
However, Nagarajan discloses wherein the switching fabric engine is configured to: Customer No. 160825 detect an event occurring in the at least one slave switch device; and perform, in response to detecting the event, the at least one control operation on the at least one slave switch device (Parag. [0100]; (The art teaches that the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. The primary DA dynamically builds this database as wireless switches (i.e., slave switches) register and de-register with the primary DA. The art teaches that primary switch allows each of the wireless switches (i.e., slave switches) in the mobility domain to discover one another)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Nagarajan.    

Claim 13. 	Koganti in view of Nagarajan and Dharmadhikari discloses the IHS of claim 7,   
Koganti doesn’t explicitly disclose wherein the switching fabric engine is configured to: detect that the at least one switch device has become unavailable; and perform, in response to detecting the unavailability of the at least one switch device, the at least one control operation on the at least one slave switch device.  
However, Nagarajan discloses wherein the switching fabric engine is configured to: detect that the at least one switch device has become unavailable; and perform, in response to detecting the unavailability of the at least one switch device, the at least one control operation on the at least one slave switch device (Parag. [0100]; (The art teaches that the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. The primary DA dynamically builds this database as wireless switches (i.e., slave switches) register and de-register with the primary DA. The art teaches that primary switch allows each of the wireless switches (i.e., slave switches) in the mobility domain to discover one another)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Nagarajan. This would be convenient for easily managing a network as the number of access points increases (Parag. [0002]).   

Claim 14. 	Koganti discloses a method for configuring and managing a switching fabric, comprising:  
retrieving, from a switching fabric database by a central processing system in a first switch device, a switching fabric domain identifier that identifies a switching fabric domain of a switching fabric (Parag. [0056], Parag. [0066], Parag. [0101], Parag. [0103], and Fig. 1B-C; (The art teaches that the fabric switch 100 is assigned a fabric identifier (i.e., switching fabric domain identifier), which uniquely identifies fabric switch 100. The fabric identifier is assigned to a respective switch of fabric switch 100. Upon discovering each other, switches 101 and 103 ; 
exchanging, by the central processing system in the first switch device, the switching fabric domain identifier with at least one second switch device via a Virtual Local Area Network (VLAN) and, in response, identifying the at least one second switch device that shares the switching fabric domain identifier from the switching fabric domain identifiers that were exchanged (Parag. [0056], Parag. [0065-0066], and Fig. 1B-C; (The art teaches that the fabric switch 100 is assigned a fabric identifier (i.e., switching fabric domain identifier), which uniquely identifies fabric switch 100. The fabric identifier is assigned to a respective switch of fabric switch 100. Upon discovering each other, switches 101 and 103 determine that they have the same fabric identifier of fabric switch 100 and belong to the same fabric switch. This allows a member switch of fabric switch 100 to automatically detect other member switches and form fabric switch 100. The art teaches that a member switch of fabric switch 100 typically maintains two configuration tables that describe its instance: a fabric switch configuration database 180, and a default switch configuration table 184. Configuration database 180 describes the fabric switch configuration when a switch is part of fabric switch 100. Default switch configuration table 184 describes the switch's default configuration. Configuration database 180 includes a global configuration table (GT) 182, which includes a fabric switch identifier (i.e., switching fabric domain identifier), such as fabric identifier 142 for fabric switch 100 (denoted as FABRIC_ID), and a VLAN list in fabric switch 100)); 
determining, by the central processing system in the first the switch device based in the identifying the at least one second switch device that shares the same switching fabric domain identifier, the at least one second switch device that shares the switching fabric domain (Parag. [0056], Parag. [0065-0066], and Fig. 1B-C; (The art teaches that the fabric switch 100 is assigned a fabric identifier (i.e., switching fabric domain identifier), which uniquely identifies fabric switch 100. The fabric identifier is assigned to a respective switch of fabric switch 100. Upon discovering each other, switches 101 and 103 determine that they have the same fabric identifier of fabric switch 100 and belong to the same fabric switch. This allows a member switch of fabric switch 100 to automatically detect other member switches and form fabric switch 100)); and
the domain is a switching fabric domain  (Parag. [0040-0041], Parag. [0050], and Fig. 1A; (The art teaches a fabric switch 100 that includes member switches 101, 102, 103, 104, and 105. The term "fabric switch" refers to a number of interconnected physical switches which form a single, scalable network of switches. The fabric switch is identified by a fabric identifier (e.g., a cluster identifier), which is assigned to the fabric switch)). 
Koganti doesn’t explicitly disclose communicating, by the central processing system in the first switch device and subsequent to the determining the at least one second switch device that shares the switching fabric domain, with the at least one second switch device that shares the switching fabric domain to designate the first switch device as a master switch device and the at least one second switch device that shares the switching fabric domain as at least one slave switch device; receiving, by the central processing system in the first switch device operating as the master switch device from each of the at least one slave switch device, a report of their slave switch device status; configure, by the central processing system in the first switch device operating as the master switch device using the slave switch device status of each of the at least one slave switch device, a switch device cluster; synchronizing, by the central processing system in the first switch device operating as the master switch device, states with each of the at least one slave switch device to maintain the switch device cluster; and manage, by the central processing system in the first switch device operating as the master switch device, the switch device cluster by performing at least one control operation on the at least one slave switch device; and the first switch device that is provided by first hardware that is independent from second hardware in the first switch devices that provides data path determination and data path Page 6 of 16U.S. Appl. No.: 16/263,791Customer No. 182140forwarding for the first switch device.


communicating, by the central processing system in the first switch device and subsequent to the determining the at least one second switch device that shares the domain, with the at least one second switch device that shares the domain to designate the first switch device as a master switch device and the at least one second switch device that shares the domain as at least one slave switch device (Parag. [0077] and Parag. [0100]; (The art teaches when a plurality of switches are being part of a mobility domain (i.e., share the same domain), one switch is designated as a primary DA (discovery agent) that is used to allow each of the wireless switches in the mobility domain to discover one another (i.e., the other switches are slaves)));  
receiving, by the central processing system in the first switch device operating as the master switch device from each of the at least one slave switch device, a report of their slave switch device status (Parag. [0100-0102], Parag. [0109], Fig. 6, and Fig. 7; (The art teaches that the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. The primary DA dynamically builds this database as wireless switches (i.e., slave switches) register and de-register with the primary DA. The art teaches that after the wireless switch (i.e., slave) powers up, the wireless switch 512 establishes a connection with the primary DA 532 (i.e., master) and transmits a registration message to the primary DA 532 to register its IP address/port number with the primary DA 532. The registration message also comprises a mobility-domain identifier of the wireless switch 512 which can be used by the primary DA 532 to determine whether wireless switch 512 is a member of the configured mobility-domain 550. Each of the other wireless switches 522-542 will also implement this step. Further, the art teaches that the switch typically includes at least one processing unit)); 
configure, by the central processing system in the first switch device operating as the master switch device using the slave switch device status of each of the at least one slave switch device, a switch device cluster (Parag. [0100-0103], Parag. [0109], Fig. 5, and Fig. 7; (The art teaches that the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. The primary DA dynamically builds this database as wireless switches (i.e., slave switches) register and de-register with the primary DA. The art teaches that the DA 532 (i.e., master) updates a peer database of wireless switches in the ;  
synchronizing, by the central processing system in the first switch device operating as the master switch device, states with each of the at least one slave switch device to maintain the switch device cluster (Parag. [0104]; (The art teaches that the DA 532 (i.e., master) sends a peer discovery message including registration information for each of the new wireless switches to each of the wireless switches in its mobility domain peer database (e.g., wireless switches 512-542 and any other wireless switches (i.e., slave devices) in the mobility domain 550 (i.e., cluster) that have registered with the DA 532))); and  
manage, by the central processing system in the first switch device operating as the master switch device, the switch device cluster by performing at least one control operation on the at least one slave switch device (Parag. [0100], Parag. [0109], and Fig. 7; (The art teaches that primary switch allows each of the wireless switches (i.e., slave switches) in the mobility domain to discover one another; and the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. Further, the art teaches that the switch typically includes at least one processing unit)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Nagarajan. This would be convenient for easily managing a network as the number of access points increases (Parag. [0002]).
		Dharmadhikari discloses that the first switch device that is provided by first hardware that is independent from second hardware in the first switch devices that provides data path determination and data path Page 6 of 16U.S. Appl. No.: 16/263,791Customer No. 182140forwarding for the first switch device (Parag. [0018], Parag. [0020-0021], Fig. 1-2; (The art teaches that the device (i.e., switch) includes a plurality of access ports 202-1-202-N (collectively referred to as ports 202).  Access ports 202-4-202-N are coupled to a network processing unit (NPU) 204, access ports 202-3 and 202-2 are coupled to a central processing unit (CPU) 206). The art also teaches that the central processing unit (CPU) 206 may correspond to a host CPU of device 200 and may include a first peripheral component interconnect express (PCIe) port 210 coupled to network processor unit 204 and a second PCIe traffic management and queue management in a large network)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify a switch taught by Koganti in view of Nagarajan to include both a CPU and an NPU taught by Dharmadhikari. This would be convenient for providing remote management of an information handling device, in particular, a switching device, since it is difficult for a user or administrator to have physical access to the information handling devices in the system and manage the devices (Parag. [0005]). 

Claim 19. 	Koganti in view of Nagarajan and Dharmadhikari discloses the method of claim 14,    
Koganti doesn’t explicitly disclose the method further comprising: detecting, by the central processing system in the first switch device operating as the master switch device, an event occurring in the at least one slave switch device; and performing, by the central processing system in the first switch device operating as the master switch device in response to detecting the event, the at least one control operation on the at least one slave switch device.     
However, Nagarajan discloses detecting, by the central processing system in the first switch device operating as the master switch device, an event occurring in the at least one slave switch device; and performing, by the central processing system in the first switch device operating as the master switch device in response to detecting the event, the at least one control operation on the at least one slave switch device (Parag. [0100], [0109], and Fig. 7; (The art teaches that the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. The primary DA dynamically builds this database as wireless switches (i.e., slave switches) register and de-register with the .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Nagarajan. This would be convenient for easily managing a network as the number of access points increases (Parag. [0002]).

Claim 20. 	Koganti in view of Nagarajan and Dharmadhikari discloses the method of claim 14,   
Koganti doesn’t explicitly disclose the method further comprising: detecting, by the central processing system in the first switch device operating as the master switch device, that the at least one slave switch device has become unavailable; and performing, by the central processing system in the first switch device operating as the master switch device in response to detecting the unavailability of the at least one slave switch device, the at least one control operation on the at least one slave switch device. 
However, Nagarajan discloses detecting, by the central processing system in the first switch device operating as the master switch device, that the at least one slave switch device has become unavailable; and performing, by the central processing system in the first switch device operating as the master switch device in response to detecting the unavailability of the at least one slave switch device, the at least one control operation on the at least one slave switch device (Parag. [0100], Parag. [0109], and Fig. 7; (The art teaches that the primary DA (i.e., master switch) maintains a database of all the mobility peers and their associated configuration parameters. The primary DA dynamically builds this database as wireless switches (i.e., slave switches) register and de-register with the primary DA. The art teaches that primary switch allows each of the wireless switches (i.e., slave switches) in the mobility domain to discover one another)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Nagarajan. This would be convenient for easily managing a network as the number of access points increases (Parag. [0002]).

Claims 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koganti et al. (Pub. No. US 2017/0078150), hereinafter Koganti, in view of Nagarajan et al. (Pub. No. US 2011/0004913), hereinafter Nagarajan, in view of Dharmadhikari et al. (Pub. No. US 2014/0098821), hereinafter Dharmadhikari, and in view of Li et al. (Pub. No. US 2014/0211607), hereinafter Li. 

Claim 3. 	Koganti in view of Nagarajan and Dharmadhikari discloses the system of claim 1,  
The combination doesn’t explicitly disclose wherein the designation of the master switch device and the one or more slave switch devices from the plurality of switch devices includes the CPU in each of the plurality of switch devices: performing Virtual Router Redundancy Protocol (VRRP) operations to elect the master switch device and designate the one or more slave switch devices.  
However, Li discloses wherein the designation of the master switch device and the one or more slave switch devices from the plurality of switch devices includes the CPU in each of the plurality of switch devices: performing Virtual Router Redundancy Protocol (VRRP) operations to elect the master switch device and designate the one or more slave switch devices (Parag. [0050] and Parag. [0051] lines 1-3; (The art teaches that VRRP runs between the switches and selects one of the switches as a master and the other switch as a backup. It is known in the art that a slave switch may operate as a backup)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Li. This would be convenient to provide a quick and reliable method to prevent networking loops or the aggregation of multiple physical links spanning across at least two physical networking systems (Parag. [0004]). 

Claim 9 is taught by Koganti in view of Nagarajan, Dharmadhikari, and Li as described for claim 3. 


Claim 16. 	Koganti in view of Nagarajan and Dharmadhikari discloses the method of claim 14, 
The combination doesn’t explicitly disclose wherein the designation of the first switch device as the master switch device and the at least one slave switch device from the at least one second switch device includes: performing, by the central processing system in the first switch device, Virtual Router Redundancy Protocol (VRRP) operations to elect the master switch device and designate the at least one slave switch device.  
However, Li discloses wherein the designation of the first switch device as the master switch device and the at least one slave switch device from the at least one second switch device includes: performing, by the central processing system in the first switch device, Virtual Router Redundancy Protocol (VRRP) operations to elect the master switch device and designate the at least one slave switch device (Parag. [0050] and Parag. [0051] lines 1-3; (The art teaches that VRRP runs between the switches and selects one of the switches as a master and the other switch as a backup. It is known in the art that a slave switch may operate as a backup)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Li. This would be convenient to provide a quick and reliable method to prevent networking loops or the aggregation of multiple physical links spanning across at least two physical networking systems (Parag. [0004]).

Claims 5, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koganti et al. (Pub. No. US 2017/0078150), hereinafter Koganti, in view of Nagarajan et al. (Pub. No. US 2011/0004913), hereinafter Nagarajan, in view of Dharmadhikari et al. (Pub. No. US 2014/0098821), hereinafter Dharmadhikari, and in view of Hsu et al. (Pub. No. US 2005/0271044), hereinafter Hsu. 

Claim 5. 	Koganti in view of Nagarajan and Dharmadhikari discloses the system of claim 4,
Koganti doesn’t explicitly disclose wherein the master switch device is a primary master switch device, and wherein the CPU in at least one of the one or more slave switch devices is configured to: store, in the switching fabric database in that switch device, the master switch device configuration information; and determine that the primary master switch device has become unavailable and, in response, use the master switch device configuration information to configure itself as a secondary master switch device.  
However, Nagarajan wherein the master switch device is a primary master switch device (Parag. [0100]; (The art teaches when a plurality of switches are being part of a mobility domain (i.e., share the same domain), one switch is designated as a primary DA (i.e., primary switch)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Nagarajan. This would be convenient for easily managing a network as the number of access points increases (Parag. [0002]). 
Hsu discloses wherein the CPU in at least one of the one or more slave switch devices is configured to:  
store, in the switching fabric database in that switch device, the master switch device configuration information (Parag. [0007], Parag. [0025] and Parag. [0027]; (The art teaches that the switches share and record information that contain their MAC addresses and priorities which is used to elect the master switch)); and 
determine that the primary master switch device has become unavailable and, in response, use the master switch device configuration information to configure itself as a secondary master switch device (Parag. [0028] and Parag. [0029]; (The art teaches that if the master switch is not working, and if there is no backup master switch, the slave switch that is next in the numerical order after the master switch becomes the new master switch (Secondary master switch). The art teaches that the switch becomes a master switch based on being the first switch in numerical order (Master switch device configuration), and the ordering criterion is embedded in the introductory packet of each switch’s CPU)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Hsu. This would be convenient for managing a stack of switches effectively (Parag. [0006]).

Claim 10.	Koganti in view of Nagarajan and Dharmadhikari discloses the IHS of claim 7, 
Koganti doesn’t explicitly disclose wherein the master switch device is a primary master switch device, and wherein the switching fabric engine is configured to: transmit master switch device configuration information for the primary master switch device to each of the at least one slave switch device, wherein the master switch device configuration information is configured to allow any of the at least one slave switch device to configure itself as a secondary master switch device in the event the primary master switch device becomes unavailable. 
However, Nagarajan discloses wherein the master switch device is a primary master switch device (Parag. [0100]; (The art teaches when a plurality of switches are being part of a mobility domain (i.e., share the same domain), one switch is designated as a primary DA (i.e., primary switch)));
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Nagarajan. This would be convenient for easily managing a network as the number of access points increases (Parag. [0002]).  
Hsu discloses wherein the switching fabric engine is configured to: transmit master switch device configuration information for the primary master switch device to each of the at least one slave switch device; wherein the master switch device configuration information is configured to allow any of the at least one slave switch device to configure itself as a secondary master switch device in the event the primary master switch device becomes unavailable (Parag. [0007], Parag. [0025], Parag. [0027], and Parag. [0029]; (The art teaches that the switches send information that contain their MAC addresses and priorities collected from each other’s communication. The information is used to elect the master switch. In the case that the master switch is not working (Unavailable), the slave switch that is the next in numerical order after the master switch (Primary) becomes the new master switch (Secondary))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti in view of Nagarajan and Dharmadhikari .

Claim 17. 	Koganti in view of Nagarajan and Dharmadhikari discloses the method of claim 14,  
Koganti doesn’t explicitly disclose wherein the master switch device is a primary master switch device, and wherein the method includes: transmitting, by the central processing system in the first switch device acting as the master switch device, master switch device configuration information for the primary master switch device to each of the at least one slave switch device, wherein the master switch device configuration information is configured to allow any of the at least one slave switch device to configure itself as a secondary master switch device in the event the primary master switch device becomes unavailable.  
However, Nagarajan discloses wherein the master switch device is a primary master switch device (Parag. [0100]; (The art teaches when a plurality of switches are being part of a mobility domain (i.e., share the same domain), one switch is designated as a primary DA (i.e., primary switch)));
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti to incorporate the teaching of Nagarajan. This would be convenient for easily managing a network as the number of access points increases (Parag. [0002]). 
Hsu discloses transmitting, by the central processing system in the first switch device acting as the master switch device, master switch device configuration information for the primary master switch device to each of the at least one slave switch device, wherein the master switch device configuration information is configured to allow any of the at least one slave switch device to configure itself as a secondary master switch device in the event the primary master switch device becomes unavailable (Parag. [0007], Parag. [0025], Parag. [0027], and Parag. [0029]; (The art teaches that the switches send information that contain their MAC addresses and priorities collected from each other’s communication. The information is used to elect the master switch. In the case that the master switch is not working (Unavailable), .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Koganti in view of Nagarajan to incorporate the teaching of Hsu. This would be convenient for managing a stack of switches effectively (Parag. [0006]).  

Claims 6, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koganti et al. (Pub. No. US 2017/0078150), hereinafter Koganti, in view of Nagarajan et al. (Pub. No. US 2011/0004913), hereinafter Nagarajan, in view of Dharmadhikari et al. (Pub. No. US 2014/0098821), hereinafter Dharmadhikari, and in view of Chhabra et al. (Pub. No. US 2017/0063672), hereinafter Chhabra. 

Claim 6. 	Koganti in view of Nagarajan and Dharmadhikari discloses the system of claim 1,  
The combination doesn’t explicitly discloses wherein the at least one control operation includes at least one of: configuring a Link Aggregation Group (LAG) using a plurality of ports on the one or more slave switch devices; setting up the forwarding of data traffic on the one or more slave switch devices; providing bindings between ports and VLANs; providing bindings between ports, LAGs, and VLANs; utilizing the Link Aggregation Control Protocol (LACP) on ports; performing physical port configurations; providing storage configurations; or providing data uplink related configurations.
However, Chhabra discloses wherein the at least one control operation includes at least one of: configuring a Link Aggregation Group (LAG) using a plurality of ports on the one or more slave switch devices (Parag. [0004] and Parag. [0051-0052]; (The art teaches automatically selecting active ports and standby ports in a Link Aggregation Group (LAG) between a first node and a second node (i.e., master and slave). The art teaches receiving a configuration associated with the LAG; automatically determining a port status for each of a plurality of ports based on the configuration; and communicating the determined port status for each of the plurality of ports between the first node and the second node. The automatically ; setting up the forwarding of data traffic on the one or more slave switch devices; providing bindings between ports and VLANs; providing bindings between ports, LAGs, and VLANs; utilizing the Link Aggregation Control Protocol (LACP) on ports; performing physical port configurations; providing storage configurations; or providing data uplink related configurations. 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Chhabra. This would be convenient to overcome the misconfigured active-standby ports at either end as the user might not be aware of active-standby configuration at the far end of the switch. The misconfiguration leads traffic loss at both ends of link aggregation because wrong active and stand-by ports could be connected to one another (Parag. [0003]).

Claim 11. 	Koganti in view of Nagarajan and Dharmadhikari discloses the IHS of claim 7,  
The combination doesn’t explicitly disclose wherein the at least one control operation includes at least one of: configuring a Link Aggregation Group (LAG) using a plurality of ports on the one or more slave switch devices; setting up the forwarding of data traffic on the one or more slave switch devices; providing bindings between ports and VLANs; providing bindings between ports, LAGs, and VLANs; utilizing the Link Aggregation Control Protocol (LACP) on ports; performing physical port configurations; providing storage configurations; or providing data uplink related configurations.
However, Chhabra discloses wherein the at least one control operation includes at least one of: configuring a Link Aggregation Group (LAG) using a plurality of ports on the one or more slave switch devices (Parag. [0004] and Parag. [0051-0052]; (The art teaches automatically selecting active ports and standby ports in a Link Aggregation Group (LAG) between a first node and a second node (i.e., master and slave). The art teaches receiving a ; setting up the forwarding of data traffic on the one or more slave switch devices; providing bindings between ports and VLANs; providing bindings between ports, LAGs, and VLANs; utilizing the Link Aggregation Control Protocol (LACP) on ports; performing physical port configurations; providing storage configurations; or providing data uplink related configurations.
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Chhabra. This would be convenient to overcome the misconfigured active-standby ports at either end as the user might not be aware of active-standby configuration at the far end of the switch. The misconfiguration leads traffic loss at both ends of link aggregation because wrong active and stand-by ports could be connected to one another (Parag. [0003]).

Claim 18. 	Koganti in view of Nagarajan and Dharmadhikari discloses the method of claim 14, 
The combination doesn’t explicitly disclose wherein the at least one control operation includes at least one of: configuring a Link Aggregation Group (LAG) using a plurality of ports on the one or more slave switch devices; setting up the forwarding of data traffic on the one or more slave switch devices; providing bindings between ports and VLANs; providing bindings between ports, LAGs, and VLANs; utilizing the Link Aggregation Control Protocol (LACP) on ports; performing physical port configurations; providing storage configurations; or providing data uplink related configurations.
However, Chhabra discloses wherein the at least one control operation includes at least one of: configuring a Link Aggregation Group (LAG) using a plurality of ports on the one or more slave switch devices (Parag. [0004] and Parag. [0051-0052]; (The art teaches automatically selecting active ports and standby ports in a Link Aggregation Group (LAG) between a first node and a second node (i.e., master and slave). The art teaches receiving a configuration associated with the LAG; automatically determining a port status for each of a plurality of ports based on the configuration; and communicating the determined port status for each of the plurality of ports between the first node and the second node. The automatically determining assigns an active status and a standby status to each of the plurality of ports based on the configuration, wherein one of the first node and the second node are determined as a master node (i.e., master switch) which performs the automatically determining and communicates to a slave node (i.e., slave switch))); setting up the forwarding of data traffic on the one or more slave switch devices; providing bindings between ports and VLANs; providing bindings between ports, LAGs, and VLANs; utilizing the Link Aggregation Control Protocol (LACP) on ports; performing physical port configurations; providing storage configurations; or providing data uplink related configurations. 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Chhabra. This would be convenient to overcome the misconfigured active-standby ports at either end as the user might not be aware of active-standby configuration at the far end of the switch. The misconfiguration leads traffic loss at both ends of link aggregation because wrong active and stand-by ports could be connected to one another (Parag. [0003]).










Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shetty et al. (US 2016/0094461) – Related art in the area of data traffic policy management system; (Abstract, An information handling system (IHS) network includes a switch IHS that coupled together a plurality of server IHSs. A source software-defined (SD) virtual appliance is located on one of the plurality of server IHSs. A destination SD virtual appliance is located on one of the plurality of server IHSs. An SD network controller is located on at least one of the plurality of server IHSs. The SD network controller is configured to receive a data traffic flow identifier and policy information that is associated with at least one data traffic flow policy from the source SD virtual appliance).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 24422                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442